

116 HR 4786 IH: Race Horse Cost Recovery Act of 2019
U.S. House of Representatives
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4786IN THE HOUSE OF REPRESENTATIVESOctober 22, 2019Mr. Barr introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a 3-year recovery period for all race horses.
	
 1.Short titleThis Act may be cited as the Race Horse Cost Recovery Act of 2019. 2.Three-year depreciation for race horses (a)In generalSection 168(e)(3)(A)(i) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (i)any race horse,. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2017.
			